Name: Commission Regulation (EC) No 556/94 of 14 March 1994 adjusting the codes for certain products covered by Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance-fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 15. 3 . 94 Official Journal of the European Communities No L 71 /7 COMMISSION REGULATION (EC) No 556/94 of 14 March 1994 adjusting the codes for certain products covered by Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance-fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, ture and on the Common Customs Tariff (3) contains the combined nomenclature currently in force ; Whereas certain codes listed in Article 6 and in the Annexes to Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licences and ad ­ vance-fixing certificates for products processed from fruit and vegetables (4), as last amended by Regulation (EC) No 249/94 (*), no longer correspond to those of the current combined nomenclature ; whereas the Article and Annexes in question should consequently be adapted, with effect from the date of the entry into force of Regu ­ lation (EEC) No 2551 /93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2551 /93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 2405/89 is hereby amended as follows : 1 . in Article 6 ( 1 ), CN codes 'ex 2009 80 80' and 'ex 2009 80 93' are replaced by codes *2009 80 81 ' and '2009 80 96' respectively ; 2. in Annex I : (a) '2002 90 10 2002 90 30 2009 90 90   With a dry matter content of less than 12 % by weight   With a dry matter content of not less than 12 % but not more than 30 % by weight   With a dry matter content of more than 30 % by weight 0,60 1,80 1 en' is replaced by : '2002 90 1 1 2009 90 1 1 2002 90 19   With a dry matter content of less than 12 % by weight :    In immediate packings of a net content not exceeding 1 kg    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of not less than 1 2 % but not more than 30 % by weight : 0,60 0,60 (3) OJ No L 241 , 27. 9 . 1993, p. 1 . (*) OJ No L 34, 9. 2. 1979, p. 2. (2) OJ No L 312, 27. 10 . 1989, p. 5. (4) OJ No L 227, 4. 8 . 1989, p. 34. O OJ No L 31 , 4. 2. 1994, p. 9 . No L 71 /8 Official Journal of the European Communities 15. 3 . 94 2002 90 31 2002 90 39 2002 90 91 2002 90 99    In immediate packings of a net content exceeding 1 kg    In immediate packings of a net content not exceeding 1 kg   With a dry matter content of more than 30 % by weight :    In immediate packings of a net content exceeding 1 kg    In immediate packings of a net content not exceeding 1 kg 1,80 1,80 1,80 1,80' (b) CN codes 'ex 2007 99 59 ' and 'ex 2007 99 90' are replaced by codes 'ex 2007 99 58 and 'ex 2007 99 99' respectively ; (c) ' 2009 80 80 ex 2009 80 85 ex 2009 80 93 ex 2009 80 99     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Of cherries     Other :      With an added sugar content excee ­ ding 30 % by weight :       Of cherries      With an added sugar content not exceeding 30 % by weight :       Of cherries      Not containing added sugar : Other :        Of cherries 0,60 0,60 0,60 0,60 ' is replaced by : ' 2009 80 81 ex 2009 80 93 2009 80 96     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Cherry juice Other :      With an added sugar content excee ­ ding 30 % by weight :       Of cherries    _ _ With an added sugar content not exceeding 30 % by weight       Of cherries      Not containing added sugar :       Cherry juice 0,60 0,60 0,60 0,60 ' ; 3 . in Annex II : (a) CN codes 'ex 2007 99 59 and 'ex 2007 99 90 are replaced by codes 'ex 2007 99 58 ' and '2007 99 99' respectively ; 15. 3 . 94 Official Journal of the European Communities No L 71 /9 (b) 'ex 2009 80 80 ex 2009 80 85 ex 2009 80 93 ex 2009 80 99     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Of cherries     Other :      With an added sugar content exceeding 30 % by weight :       Of cherries _____ wkh an added sugar content not exceeding 30 % by weight :       Of cherries      Not containing added sugar : Other :        Of cherries' is replaced by : 2009 80 81 ex 2009 80 93 2009 80 96     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar :      Cherry juice     Other :      With an added sugar content exceeding 30 % by weight :       Of cherries      With an added sugar content not exceeding 30 % by weight       Of cherries      Not containng added sugar :       Cherry juice' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1994. For the Commission Rene STEICHEN Member of the Commission